DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/968,885, filed on 08/11/2020, claims foreign priority to CN201810994623.3 filed 08/29/2018, and is a 371 of PCT/CN2018/109315 filed on 10/08/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/11/2020 and 01/10/2022 was filed after the mailing date.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This Office Action is in response to the amendments submitted on 06/29/2022, and based on further search and consideration.  The indicated allowability of claims 3-5 is withdrawn in view of the newly discovered reference(s).   Applicant' s amendment dated 06/29/2022, in which claims 1 and 6 were amended and claims 2-4 canceled, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, and 5-9 are rejected under 35 U.S.C. 103 as being anticipated by Chen US 20150279859 A1 in view of Gong US 20190074305 A1 and further in view of Zhou US 20180033883 A1.
Regarding claim 1, Chen discloses a manufacturing method (title) of a low temperature poly-silicon (LTPS) array substrate, wherein the LTPS array substrate comprises a metal light-shielding layer (71, fig 8), a buffer layer (2), a polycrystalline silicon layer (3), a gate insulating and interlayer insulating layer (4), a gate line layer (5), and a source and drain electrode layer (11), the manufacturing method comprising: 
step S10, providing a transparent substrate (glass substrate 14, fig 8), depositing a metal layer (71) on the transparent substrate, and patterning (patterning process, para 0040) the metal layer for forming the metal light-shielding layer (71); 
step S20, forming the buffer layer (2, para 0043) on the metal light-shielding layer; 
step S30, forming the polycrystalline silicon layer (3, fig 8; para 0041) on the buffer layer; 
step S40, forming the gate insulating and interlayer insulating layer (4, fig 8, para 0045) through chemical vapor deposition (4 formed with CVD, para 0046) on the polycrystalline silicon layer; 
step S50, forming the gate line layer (5) on the gate insulating and interlayer insulating layer; and 
step S60, forming the source and drain electrode layer (11) on the gate insulating and interlayer insulating layer.  (Additionally, Chen provides the finished device, and therefore the generalized process steps such as providing and forming must have been performed.)

    PNG
    media_image1.png
    349
    528
    media_image1.png
    Greyscale

Chen does not explicitly disclose that the step S50 further comprises: 
step S501, coating negative photoresist on the gate insulating and interlayer insulating layer for exposure, for forming a patterned photoresist layer; 
step S502, performing a dry etching process on the gate insulating and interlayer insulating layer after developing the patterned photoresist layer, for forming a gate line trench; 
step S503, forming the gate line layer through physical vapor deposition in the gate line trench; and 
step S504, coating positive photoresist on the gate line layer, and performing an exposure and etching process for forming a gate line pattern.
However, formation steps such as negative and positive photoresist, dry etching, physical vapor deposition, and exposure and etching are common in the art.  For example, Gong discloses that a step of forming a gate line layer (electrode 14, with line 11, fig 1a, 1b) on a gate insulating and interlayer insulating layer (21) comprises:
 coating negative photoresist (50, fig 4d) on the gate insulating and interlayer insulating layer for exposure, for forming a patterned photoresist layer (51, fig 4f); 
step S502, performing a dry etching process (dry etching, para 0059) on the gate insulating and interlayer insulating layer after developing the patterned photoresist layer, for forming a gate line trench (142, fig 4f); 
step S503, forming the gate line layer through physical vapor deposition (vapor deposition, para 0082) in the gate line trench; and 
step S504, coating positive photoresist (gate line photoresist, claim 5) on the gate line layer, and performing an exposure and etching process (dry etching, para 0063) for forming a gate line pattern. 
One of ordinary skill in the art could have applied the steps of forming a photoresist, dry etching, and PVD, in the same way as in Gong, to form the gate line pattern of Chen, to arrive at the predictable results of forming a gate line, as disclosed by Gong.  Because both the devices of Chen and Gong are thin film transistors, and because steps such as dry etching to form a gate line trench are well-known in the art, one of ordinary skill could have applied the same techniques in the same way to achieve the predictable results of forming a TFT.    
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further regarding claim 1, the combination of Chen and Gong does not disclose wherein the gate insulating and interlayer insulating layer are defined as a two-layer structure.  
However, gate insulating and interlayer insulating layers are often multilayer.  For example, Zhou discloses a gate (51) formed on a gate insulating and interlayer insulating layer (42, 43), wherein the gate insulating and interlayer insulating layer are defined as a two-layer structure (fig 1).   This provides an improved barrier for mobile ions while still providing good resistance to stress, as disclosed by Zhou at e.g. para 000.  One of ordinary skill in the art could have substituted the gate insulating and interlayer insulating layer of Chen for the gate insulating and interlayer insulating multilayer of Zhou, to achieve the predictable result of providing a gate insulating layer with better ion migration resistance and stress resistance, as disclosed by Zhou.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image2.png
    478
    532
    media_image2.png
    Greyscale

Regarding claim 5, the combination of Chen and Gong further discloses that a cross section shape of the gate line trench is rectangular (cross-section of gate line 14, after removal of photoresist, fig 4J Gong.

    PNG
    media_image3.png
    162
    481
    media_image3.png
    Greyscale


Regarding claim 6, Chen discloses that the step S60 further comprises: step S601, exposing, developing, and etching an upper portion of the gate insulating and interlayer insulating layer corresponding to the polycrystalline silicon layer, for forming through holes and a follow-up pattern (patterning process on 4, for forming 11, para 0051; to include exposure, develop, and etching para 0056); 
step S602, forming a source electrode and a drain electrode (11) in the through holes, the source electrode and the drain electrode are correspondingly in contact with the polycrystalline silicon layer via the through holes (11 contacts 3, fig 8), and forming the source and drain electrode layer (11).
Regarding claim 7, Chen discloses that a cross section area of the through holes is in an inverted trapezoid shape (flat-bottomed V-shape, fig 8).
Regarding claim 8, Chen discloses that a material of the gate line layer is selected from a group consisting of molybdenum, titanium, aluminum, copper, and combinations of the molybdenum, the titanium, the aluminum, and the copper (“one of chromium (Cr), molybdenum (Mo), aluminum (Al), copper (Cu), tungsten (W), neodymium (Nd), or an alloy of them” para 0047).
Regarding claim 9, Chen discloses that a material of the buffer layer (2) comprises silicon nitride, silicon oxide, or a combination of the silicon nitride and the silicon oxide (SiOx or SiNx, para 0043), and 
a material of the gate insulating and interlayer insulating layer (4) used in a manufacturing process of the LTPS array substrate comprises silicon nitride, silicon oxide, or a combination of the silicon oxide and the silicon oxide (SiOx or SiNx, para 0046).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen US 20150279859 A1 in view of Gong US 20190074305 A1 in view of Zhou US 20180033883 A1 and further in view of Yao US 20190011772 A1.
Regarding claim 10, Chen arguably does not explicitly disclose that a material of the metal light-shielding layer comprises molybdenum aluminum alloy, chromium, molybdenum, or materials with the light shielding function and electric conductivity simultaneously.
However, Chen does disclose that the light-shielding layer is a metal, and virtually every metal is both conductive and opaque.  For example, Yao discloses a light shield layer (para 0043) wherein a material of the metal light-shielding layer comprises molybdenum aluminum alloy, chromium, molybdenum (molybdenum, para 0003), or materials with a light shielding function.  One of ordinary skill in the art at the time of filing could substitute the molybdenum of Yao for the undisclosed material of the light-shielding layer of Chen.  This would predictably result in providing a metal light-shielding layer, as disclosed by both Yao and Chen.  Additionally, applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi US 5660971 A discloses advantages of using negative photoresist to prevent corrosion in the manufacture of TFTs, e.g. col 2 ln 18-28.
Kelber US 20120168721 A1 discloses formation of graphene by PVD to control thickness, and so that deposition temperatures can be lowered to room temperature, e.g. para 0026.
Sang US 9343548 B1 discloses a method of forming a TFT gate in a trench, e.g. fig 2E
Chong US 6387784 B1 discloses a method of forming a TFT gate in a trench and several prior art methods, e.g. figs 1a-1f, 2a-2f
Suzuki US 20040004220 A1  discloses a gate formed over a gate bilayer, e.g. fig 2

    PNG
    media_image4.png
    335
    497
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    215
    266
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    330
    442
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817